Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s claim amendments filed on AFCP2.0 program on December 24, 2020 have been fully considered and will be entered as they only amend a smaller portion of the recited inorganic particle mass percent range of Claims 1 and 17.   Accordingly, on appeal, the section of the rejection that rejects the range based on “close enough” will be removed from the rejection submitted to appeal and also noting the exemplified amount if 5 % by mass will be left in the rejection.  The alternative rejection of the claimed range, found on page 7 of the final rejection of October 9, 2020, still properly rejects the claimed range.
Applicant’s remarks filed December 24, 2020 have been fully considered but are not persuasive.  Applicant argues the new claimed range of 10 % to 25 % by mass of Claims 1 and 17 encompass a range of pinholes and air infiltration rates that are favorable.  Applicant cites ¶[0033], ¶[0082], ¶[0188], ¶[0197-0198] of the as filed specification in support of this.  This argument appears to be to unexpected results.  The above sections cited by Applicant are not to Applicant’s data and, therefore, are considered to be speculative.
A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997).
Overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02) Applicant’s showing of allegedly unexpected results does not satisfy any of these requirements.  
As above, Applicant has not met their burden of arguing their demonstrations to the unexpected results. Applicant solely points to areas which do not discuss their demonstrations in their as-filed specification.  Applicant’s Table 3 and arguments suggest the A and B ratings with respect to pinholes are considered favorable by Applicant due to these rating being present in inventive examples.  As such, there is no evidence to suggest the A and B ratings would not be present in the entire 0.4% to 50% of the prior art with particular emphasis on the 5% silica particles exemplified. Note also the fairly comparing requirement would involve discussing the submitted comparison data with respect to the inventive data and also the prior art’s demonstrations particularly with respect to the use of dispersing acid groups, aqueous solutions amounts and other processing variables. None of such arguments are present in the response. Therefore, the requirement of fairly comparing cannot be established at this time.  
  Further, the claims do not appear to be commensurate in scope because the broadest claims are to any polyimide precursor, any type of aqueous solution, any amounts of resin particles, and any type of resin particles and inorganic particles.  As such, it is unclear how one of ordinary skill in the art would find Applicant’s demonstrations as probative of the above broad ranges and types of the recited components. 
Finally, as discussed above, the results do not appear to be truly unexpected with respect to pinholes and air infiltration.
The rejections motivate the use of silica particles to create a more peelable film from the underlying substrates that contain a heated surface.  Nakase and Cohn specifically are used to demonstrate the use of silica particles as slip agents are known to provide easier peelability of a coated film from its underlying substrate.   Therefore, this unexpected result cannot be considered to be truly unexpected if peelability is argued as an unexpected result in the future.  There is no evidence, and Applicant has presented no arguments based on their data, that the use of silica particles (or any inorganic particles) has an effect on the pinholes in the resulting film.  Note that the pinhole benefit Applicant refers to appears to be due to using 
With respect to the air infiltration result, the as-filed specification examples demonstrate that all compositions which have the limitations of at least Claim 1 have the air infiltration values recited by Claim 18.  As a porous polyimide film is produced (the resin particles are removed to make pores) and the vacancies are to be connected (See for example ¶[0427]) and the motivated compositions of Nukada and Nakase meet not only the limitations of Claim 1 but also dependent claims with respect to amounts of resin and silica particles with respect to the polyimide precursor solution, one of ordinary skill in the art is reasonably suggested these compositions must have air infiltration values that meet the claimed range of Claim 18 because all of Applicant’s data that has similar compositions meet the limitation. Therefore, the air infiltration unexpected benefit is not truly unexpected as they would naturally flow from using silica particles (inorganic particles) in similar processes (resin particles removed with interconnecting vacancies).
Therefore, the rejections of record stand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christopher M Rodd/            Primary Examiner, Art Unit 1766